Citation Nr: 1517832	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-44 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active military service from January 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affair (VA) Regional Office (RO) in San Diego, California.  The Veteran appealed, and in June 2013, the Board remanded the claim for additional development.  In March 2014, the Board denied the claim.  

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's March 2014 decision.  That same month, the Court issued an Order vacating the March 2014 Board decision.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been conceded to have brown water service in the Republic of Vietnam, and he is therefore presumed to have been exposed to Agent Orange.  The Veteran asserts that he is shown to have ischemic heart disease, such that service connection is warranted for ischemic heart disease under the presumptive provisions for veterans who are presumed to have been exposed to Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  

In this regard, in 2010, changes were made to the regulation for presumptive service connection for veterans presumed to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes added inter alia ischemic heart disease as a presumptive disorder.  Under 38 C.F.R. § 3.309(e), ischemic heart disease is stated to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), and coronary bypass surgery.

In the Board's March 2014 decision, it determined that the Veteran does not have ischemic heart disease, and that his current heart disability is not related to his service on either a direct or presumptive basis.  

A review of the Joint Motion shows that it was essentially agreed that the bases for the Board's March 2014 decision, i.e., opinions in a March 2011 VA examination report, and a September 2013 addendum, are inadequate for adjudication of the claim, and that a remand is required for a new examination and opinions.  

Accordingly, on remand, the Veteran should be afforded another heart examination, and the examiner should be provided with the definition of ischemic heart disease under 38 C.F.R. § 3.309(e), and a supplemental opinion should be obtained.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Beyond the above, a detailed review of the record by the undersigned does not clearly indicate "brown water" service by the U.S.S. Outgamie.  In light of the fact that the prior decision has been vacated, this issue should be addressed by the RO. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any heart disease, and its relationship, if any, to his military service, or any incident thereof.  The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

The examiner should be notified that it is presumed that the Veteran was exposed to herbicides during active service in Vietnam, and the examiner should be provided with the definition of ischemic heart disease under 38 C.F.R. § 3.309(e).

The examiner should provide opinions as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that: 

a)  The Veteran has ischemic heart disease, as defined by VA regulation?

In providing this opinion, the examiner should specifically discuss the significance, if any, of : i) the notations of coronary artery disease in the medical record.  See e.g., VA progress notes, dated January 31, 2012 and June 21, 2012; ii) the lack of a history of heart attack, and iii) the finding of "normal adenosine MIBI" in 2004.

b)  The Veteran developed a heart disability that had its clinical onset during his active military service? 

c)  That the Veteran has a heart disability that developed within one year following separation from service (in January 1969)? 

d)  That the Veteran currently has a heart disability that is otherwise related to his active military service, to include as causally related to exposure to herbicide agents during his Vietnam service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  The RO/AMC should once again re-address the issue of whether this Veteran had "brown-water" service based on the most recent research undertaken regarding the location of the U.S.S. Outgamie during the Vietnam War.

3.  This is a complex case back from the Veteran's Court.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case.  The appellant and his attorney should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




